DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,843,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The After Final amendment to claims 4, 14, 28, 31, 32, 34,  and 35, submitted February 4, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed February 4, 2022, with respect to the rejection of claims 1, 4, 8 – 11, 13, 14, 31, 32, 33, 37 and 38 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,843,997 have been fully considered and are persuasive in view of the Approval of the Terminal Disclaimer received.  The rejection of claims 1, 4, 8 – 11, 13, 14, 31, 32, 33, 37 and 38 on the ground of nonstatutory double patenting has been withdrawn. 
Applicant’s arguments, see page 7, filed February 4, 2022, with respect to the rejection of claims 24, 27 – 30, 34 and 35 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,843,997 have been fully considered and are persuasive in view of the Approval of the Terminal Disclaimer 
Allowable Subject Matter
Claims 1, 4, 8 – 11, 13, 14, 24 and 27 – 38 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowed for reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622